— Appeal by defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered April 4, 1990, convicting him of resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the trial court did not clearly *577instruct the jury that he could not be convicted of resisting arrest unless the arrest was authorized and that for an arrest to be authorized, it must be based on probable cause. Since the defendant neither objected to the charge as given on this ground, nor requested curative instructions, his claim is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, we find the claim to be without merit. Thompson, J. P., Sullivan, Balletta and Lawrence, JJ., concur.